                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

NATIONAL ASSOCIATION OF                           )
THE DEAF, et al.,                                 )
                                                  )
        Plaintiffs,                               )
                                                  )
                v.                                )          Case No. 3:15-cv-30024-KAR
                                                  )
MASSACHUSETTS INSTITUTE OF                        )
TECHNOLOGY,                                       )
                                                  )
        Defendant.                                )

MEMORANDUM AND ORDER REGARDING PLAINTIFFS’ ASSENTED-TO MOTION TO
  CERTIFY THE CLASS FOR SETTLEMENT PURPOSES AND FOR PRELIMINARY
               APPROVAL OF CLASS ACTION SETTLEMENT
                            (Dkt. No. 194)

ROBERTSON, U.S.M.J.

   I.       INTRODUCTION

        Plaintiffs National Association of the Deaf (“NAD”), C. Wayne Dore, Christy Smith, and

Lee Nettles (collectively, “Plaintiffs”) commenced this putative class action in February 2015.

On behalf of a proposed class of deaf and hard of hearing individuals, Plaintiffs asserted that the

defendant, the Massachusetts Institute of Technology (“MIT”), was in violation of Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794, and Title III of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12181, because of an alleged lack of close captioning or

unintelligible captioning of videos and audio tracks made publicly available by MIT. Following

lengthy negotiations, the parties have reached a settlement and executed a proposed consent

decree. Before the court is the Plaintiffs’ Assented-to Motion to Certify the Class for Settlement

Purposes and for Preliminary Approval of Class Action Settlement (“Plaintiffs’ Motion”) (Dkt.

No. 194). For the reasons set forth below, the court GRANTS Plaintiffs’ Motion.



                                                 1
   II.       CLASS CERTIFICATION AND PRELIMINARY APPROVAL OF CONSENT DECREE

   Before certifying a class for purposes of settlement and preliminarily approving a class

settlement agreement, the court must be satisfied that: (A) the proposed class should be certified

for the purpose of settlement; (B) the settlement is fair, reasonable, and adequate; and (C) the

proposed notice and notice plan satisfy due process requirements. See Fed. R. Civ. P. 23(e).

         A. The Proposed Class Should be Certified

                 i. The Requirements of Rule 23(a)

         Plaintiffs propose to certify the following class:

         [A]ll persons (other than students of MIT) who, at any time between February 11,
         2012 and the date of preliminary approval of this settlement, have claimed or
         could have claimed to assert a right under Title III of the ADA, the Rehabilitation
         Act, and/or other federal, state or local statutes or regulations that set forth
         standards or obligations coterminous with or equivalent to Title III of the
         Americans with Disabilities Act or any of the rules or regulations promulgated
         thereunder, alleging that they are deaf or hard of hearing and that MIT has failed
         to make accessible to persons who are deaf or hard of hearing online content
         posted and available for the general public that is produced, created, hosted,
         linked to, or embedded by MIT

(Dkt. No. 194 at 3).

         First, the court finds, as Plaintiffs contend, that the class is sufficiently large that joinder

is impracticable. See New Eng. Carpenters Health Benefits Fund v. First Databank, Inc., Civil

Action No. 05-cv-11148-PBS, Civil Action No. 07-10988-PBS, 2009 WL 10703302, at *2 (D.

Mass. Mar. 30, 2009). The threshold for numerosity is not high. See Connor B. ex rel. Vigurs v.

Patrick, 272 F.R.D. 288, 292 (D. Mass. 2011). The online content at issue in this case is publicly

available and of interest to a wide range of individuals. There is a substantial population of

individuals in this country who are deaf or hard of hearing, any one of whom may have sought

access during the relevant period to audio or audiovideo content that MIT makes available to the

general public on one of MIT’s websites or on an official channel hosted by a third party

                                                     2
platform such as YouTube. Moreover, Plaintiffs represent that discovery established that dozens

of NAD members sought access to MIT’s online web materials before and during the course of

this litigation. This information is a sufficient basis for finding that the numerosity requirement

is satisfied, and the court so finds.

        The court also finds that the commonality and typicality requirements are satisfied. See

Connor B., 272 F.R.D. at 292-93 (stating that the commonality and typicality requirements tend

to merge) (citing Gen’l Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982)). Commonality

is, again, not a high bar. See id. at 293. Here, all members of the proposed class are in the same

position legally vis-à-vis the accessibility of MIT’s online content. As the proposed class is

defined, all of its members are deaf or hard of hearing and have been unable to access MIT’s

online content because it was not captioned or it was captioned unintelligibly. “The third

requirement of Rule 23(a) requires that the named Plaintiffs’ claims be typical of the absent class

members. The claims of the entire class need not be identical, but the class representatives must

generally ‘possess the same interests and suffer the same injury’ as the unnamed class members.”

Id. at 296 (quoting Falcon, 457 U.S. at 156). Plaintiffs allege that each named class

representative and each member of the proposed class has been denied access to the same

uncaptioned material pursuant to the same general practices of MIT, thus satisfying the

requirements of a common interest and a common injury.

        Fourth, the requirement for fair and adequate representation of the proposed class is

satisfied. “[A] named plaintiff is adequate if his ‘interests … will not conflict with the interests

of any of the class members,’” Brito v. Barr, 395 F. Supp. 3d 135, 147 (D. Mass. 2019) (quoting

Andrews v. Bechtel Power Corp., 780 F.2d 124, 130 (1st Cir. 1985)) (alteration in original), if

common legal questions apply to the claims of the named plaintiffs and members of the proposed



                                                  3
class, id. at 148, and if the attorneys representing the class are qualified and competent. Connor

B., 272 F.R.D. at 297 (citing Andrews, 780 F.2d at 130). As noted above, the interests of the

named plaintiffs and those of members of the proposed class are the same, as are the legal

questions raised by their claims. Counsel for all parties in this case have provided representation

of the very highest caliber, vigorously and thoughtfully advocating for their clients. For their

part, Plaintiffs have ensured that they are represented by experienced advocates who specialize in

litigating disability rights class actions. Plaintiffs are represented by Joseph Sellers and Shaylyn

Cochran of Cohen Milstein Sellers & Toll PLLC; Thomas P. Murphy and Tatum A. Pritchard of

the Disability Law Center, Inc.; Amy Farr Robertson of the Civil Rights Education and

Enforcement Center; Arlene Mayerson and Carly A. Myers of the Disability Rights Education

and Defense Fund, Inc.; and Howard Rosenblum of the National Association of the Deaf.

Plaintiffs’ counsel report that they have invested substantial time and resources in litigating this

case, have conducted an extensive investigation into questions related to the captioning of MIT’s

online content, and that the legal team includes lawyers who have a deep familiarity with the

needs of individuals who are deaf or hard of hearing and with the state-of-the-art technology that

can serve their needs (Dkt. No. 195 at 13 & n.3). The requirements of Rule 23(a) are satisfied.

       ii.     The Requirements of Rule 23(b)(2)

       “In addition to satisfying the four elements of Rule 23(a), Plaintiffs must
       demonstrate that they also meet one of the requirements set forth in Rule 23(b).
       Here, Plaintiffs assert that they have satisfied the requirements of Rule 23(b)(2),
       which applies when ‘the party opposing the class has acted or refused to act on
       grounds that apply generally to the class, so that final injunctive relief or
       corresponding declaratory relief is appropriate respecting the class as a whole.’”

Connor B., 272 F.R.D. at 297 (quoting Fed. R. Civ. P. 23(b)(2)). This is a quintessential Rule

23(b)(2) case. See Reid v. Donelan, 297 F.R.D. 185, 193 (D. Mass. 2014) (stating that “civil

rights actions like this one, where a party charges that another has engaged in unlawful behavior

                                                  4
toward a defined group, are ‘prime examples’ of Rule 23(b)(2) classes”) (quoting Amchen

Prods., Inc. v. Windsor, 521 U.S. 591, 614)). In alleging a lack of access to MIT’s publicly

available online content, Plaintiffs, on their own behalf and on behalf of the potential class, have

advanced a common contention in this litigation “generally applicable to all members of the

class.” Id. Plaintiffs seek injunctive relief that sets standards for access to MIT’s online content

for individuals who are deaf or hard of hearing and do not “request any damages that have the

potential to muddy the analysis.” Id. MIT has assented to Plaintiffs’ Motion and does not

dispute that Plaintiffs have shown that the class meets the requirements of Rule 23(b)(2) and that

class treatment is appropriate.

       For the foregoing reasons, the court will certify the proposed class as defined above for

settlement purposes, appoint plaintiffs C. Wayne Dore, Christy Smith, and Lee Nettles as class

representatives, and appoint Plaintiffs’ proposed counsel as counsel for the class.

       B. Preliminary Approval of the Proposed Consent Decree

       A court may approve a class settlement only if the settlement is “fair, reasonable, and

adequate.” Fed. R. Civ. P. 23(e)(2). The factors by which a proposed settlement is judged are

whether: (i) the class representatives and class counsel adequately represented the class; (ii) the

proposed settlement was negotiated at arm’s length; (iii) the relief obtained for the class is

adequate; and (iv) the proposed settlement treats class members equitably relative to each other.

Id. Judged by these factors, the court finds that the proposed Consent Decree is fair, reasonable,

and adequate.

       i. Plaintiff’s Class has been Admirably Represented

       “The duty of adequate representation requires counsel to represent the class competently

and vigorously and without conflicts of interest with the class.” In re Pharm. Indus. Average



                                                  5
Wholesale Price Litig., 588 F.3d 24, 36 n.12 (1st Cir. 2009). The court must be satisfied that the

interests of the class representatives do not conflict with the interests of any of the class

members, Andrews, 780 F.2d at 130, and that Plaintiffs’ counsel are qualified and experienced

and provided vigorous representation during the course of the case. Id.

       As is set forth above, the interests of C. Wayne Dore, Christy Smith, and Lee Nettles, the

named plaintiffs, are consistent with the interests of the members of the proposed class. All

share a common interest in access to MIT’s online content as defined in the proposed Consent

Decree (Dkt. No. 195 at 10, 12-13). Because the class representatives seek “the same remedy . .

. based on an identical theory” as the rest of the class, there is no conflict between the class

representatives and other members of the proposed class. See Reid, 297 F.R.D. at 191. The class

representatives have actively participated in this litigation, regularly attending substantive

hearings held by the court and consulting with counsel about the management and direction of

the litigation. NAD, one of the plaintiffs, is the leading national civil rights organization

advocating for deaf and hard of hearing individuals and is uniquely positioned to represent the

interests of the class. Plaintiffs have retained qualified and highly skilled attorneys with a

demonstrated record of success in cases similar to this one (Dkt. No. 195 at 13-14). This case

was filed when pre-suit discussions between Plaintiffs’ counsel and Harvard did not result in an

agreement about access to Harvard’s online content for members of the general public who are

deaf and hard of hearing. Settlement was reached after four years spent alternately litigating and

negotiating. Plaintiffs’ counsel investigated the factual and legal bases for the class claims,

opposed two dispositive motions, engaged in extensive discovery and analysis of the information

received from MIT, and negotiated long and hard seeking the best outcome for their clients. The




                                                   6
court has no doubt that Plaintiffs’ counsel have vigorously and competently represented their

clients in reaching the proposed settlement. See Connor B., 272 F.R.D. at 297.

       ii.     The Proposed Consent Decree Results from True Arm’s Length Negotiations

       A settlement is presumed to be reasonable when it is achieved by arm’s length

negotiations conducted by experienced counsel. In re Pharm. Indus., 588 F.2d at 33; Roberts v.

TJX Cos., Inc., Civil Action No. 13-cv-13142-ADB, 2016 WL 8677312, at *5-6 (D. Mass. Sept.

30, 2016). The proposed settlement is the product of extended negotiations that began even

before the litigation was filed. The settlement has been extensively negotiated among counsel

and during multiple sessions in formal mediation, first with Linda Singer, a private mediator, and

then with Magistrate Judge Judith Dein of this court. It is obvious to the court that Plaintiff’s

counsel have invested substantial time and resources to advance the interests of the settlement

class. In the court’s view, settlement is an eminently reasonable choice. The court has twice

ruled that Plaintiffs’ complaint states claims under the Rehabilitation Act and Title III of the

ADA. At the same time, because the case raises complex and unresolved issues under Title III

and the Communications Decency Act of 1996, 47 U.S.C. § 230, it is difficult to predict the

outcome of this case. Further, MIT acknowledges the importance of access to its publicly

available online content and has expressed a commitment to accessibility. Given these factors,

the court has been of the view that a negotiated settlement might be possible and would serve the

interests of all parties. The settlement the parties have negotiated achieves positive results for

class members. See Bacchi v. Mass. Mut. Life Ins. Co., Civil Action No. 12-11280-DJC, 2017

WL 5177610, at *2 (D. Mass. Nov. 8, 2017). The court is informed that “[t]he parties reached

full agreement on the injunctive relief before beginning to negotiate attorneys’ fees and costs,”

The Civil Rights Educ. & Enf’t Ctr. v. RLJ Lodging Tr., Case No. 15-cv-0224-YGR, 2016 WL



                                                  7
314400, at *2 (N.D. Cal. Jan. 25, 2016), a further indication that counsel placed their clients’

interests firmly in first place.

           For the foregoing reasons, the court will grant preliminary approval of the proposed

consent decree and will hear further argument for or against the decree at the fairness hearing,

which will be held on July 14, 2020 at 11:00 a.m. See In re P.R. Cabotage Litig., 269 F.R.D.

125, 142 (D.P.R. 2010).

    III.      PROPOSED NOTICE AND NOTICE PLAN

           The parties have shown the court that it will likely be able to approve the proposed

consent decree and certify the class for purposes of judgment on the proposal. See Fed. R. Civ.

P. 23(e)(1)(B)(i) and (ii). Accordingly, the court must “direct notice in a reasonable manner to

all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1)(B).

           Class members are entitled to receive “the best notice practicable” under the
           circumstances. Burns v. Elrod, 757 F.2d 151, 154 (7th Cir. 1985) (citing Fed. R.
           Civ. P. 23(c)(2)). Notice is satisfactory “if it generally describes the terms of the
           settlement in sufficient detail to alert those with adverse viewpoints to investigate
           and to come forward and be heard.” Churchill Vill., LLC v. Gen. Elec., 361 F.3d
           566, 575 (9th Cir. 2004) (internal citation and quotation marks omitted). “The
           hallmark of the notice inquiry … is reasonableness.” Lucas v. Kmart Corp., 234
           F.R.D. 688, 696 (D. Colo. 2006) (citing Sollenbarger v. Mountain States Tel. &
           Tel. Co., 121 F.R.D. 417, 436 (D.N.M. 1988)); see also, e.g., Tulsa Prof’l
           Collection Servs., Inc. v. Pope, 485 U.S. 478 (1988).

The Civil Rights Educ. & Enf’t Ctr., 2016 WL 314400, at *11 (alteration in original).

           The parties have conferred and agreed upon a proposed notice and a proposed notice

plan. Having reviewed the proposed notice, the court finds that it satisfies the notice standard.

The proposed notice includes a clear and comprehensive summary of the provisions of the

proposed settlement. It defines the relevant terms, explains what content will be captioned, when

the captioning will occur, and “explains to class members their right to object and be heard in

open court.” Id., at *12.

                                                     8
         The jointly crafted notice plan provides that Plaintiffs’ counsel will create a website

where a copy of the notice in English and American Sign Language will be posted. The Civil

Rights Education Center, the Disability Law Center, the Disability Rights Education and Defense

Fund, and NAD will post a link to the notice page on their respective websites; the organizations

will email an accessible copy of the notice to their members; class counsel will email an

accessible copy of the notice to other organizations who may provide services to class members;

and, for six weeks, MIT will post a link to an accessible copy of the notice on four MIT web

pages. The court is satisfied that this electronic publication is “the most reasonable manner to

ensure that class members receive word of the settlement.” Id., at *12; see also Colo. Cross-

Disability Coal. v. Abercrombie & Fitch Co., Civil Action No. 09-cv-02757-WYD-KMT, 2015

WL 5695890, at *2 (D. Colo. Sept. 29, 2015) (finding that a similar notice plan satisfied Rule

23(e) and Due Process). Online publication of the notice is particularly appropriate here because

the class, by definition, consists of individuals who access online content and have at least some

familiarity with the Internet. Accordingly, the court will approve the form of notice and the

jointly proposed notice plan as the best form of notice in the circumstances of the case.

   IV.      CONCLUSION

   As set forth above, the court holds as follows:

         1. The following class is certified for settlement purposes:

            All persons (other than students of the Massachusetts Institute of Technology)
            who, at any time between February 11, 2012 and the date of preliminary
            approval of this settlement, have claimed or could have claimed to assert a
            right under Title III of the Americans with Disabilities Act, Section 504 of the
            Rehabilitation Act, and/or other federal, state or local statutes or regulations
            that set forth standards or obligations coterminous with or equivalent to Title
            III of the Americans with Disabilities Act or any of the rules or regulations
            promulgated thereunder, alleging that they are deaf or hard of hearing and that
            Harvard has failed to make accessible to persons who are deaf or hard of



                                                   9
            hearing online content posted and available for the general public that is
            produced, created, hosted, linked to, or embedded by MIT.

        2. The court appoints named plaintiffs C. Wayne Dore, Christy Smith, and Lee
           Nettles as class representatives.

        3. The court appoints the following lawyers as class counsel: Joseph Sellers and
           Shaylyn Cochran of Cohen Milstein Sellers & Toll PLLC; Thomas P. Murphy
           and Tatum A. Pritchard of the Disability Law Center, Inc.; Amy Farr
           Robertson of the Civil Rights Education and Enforcement Center; Arlene
           Mayerson and Carly A. Myers of the Disability Rights Education and Defense
           Fund, Inc.; and Howard Rosenblum of the National Association of the Deaf.

        4. The proposed Consent Decree is preliminarily approved.

        5. The proposed notice and the jointly proposed plan for dissemination of the
           proposed notice is approved.

        6. The court sets the following deadlines, noting that these deadlines are subject
           to adjustment by agreement of counsel in view of the COVID-19 pandemic
           and its impact on the parties and their staffs:

                a. Plaintiffs will issue the notice to the class by April 7, 2020;
                b. The deadline to submit objections to the settlement in accordance with
                   the instructions in the notice is May 19, 2020;
                c. Responses to objections will be submitted by May 26, 2020; and
                d. A fairness hearing will be held on July 14, 2020 at 11:00 a.m.

It is so ordered.

Dated: March 27, 2020                         /s/ Katherine A. Robertson
                                              KATHERINE A. ROBERTSON
                                              United States Magistrate Judge




                                                 10
